On Motion for Rehearing.
On February 13, 1947, the pleas of privilege of appellants S. E. Wood, Jr., and the Motor Mortgage Company, a corporation, were sustained and the cause transferred to the District Court of Harrison County, Texas. We are of the opinion that it was error for this court to transfer the entire cause to Harrison County inasmuch as plaintiff alleged a joint and several liability against the resident defendant Duncan and his codefendants. See Comer v. Brown, Tex.Com.App., 285 S.W. 307. See also Merchants Fast Motor Lines v. Levens, Tex.Civ.App., 161 S.W.2d 853; Ligon v. Hommel, Tex.Civ.App., 189 S.W.2d 23.
Accordingly, the judgment of this court heretofore entered, transferring the entire cause of action to Harrison County is set aside, and it is ordered that the cause of action asserted by plaintiff, insofar as the same relates to appellants S. E. Wood, Jr., and the Motor Mortgage Company, be transferred to the District Court of Harrison County, Texas, as provided by Rule 89, Texas Rules Civil Procedure.
Accordingly, appellee’s motion for rehearing and the motion to certify to the Supreme Court are hereby overruled.